The defendant's petition for certification to appeal from the Appellate Court, 176 Conn. App. 343, 170 A.3d 749 (2017), is granted, limited to the following issues:"1. Did the Appellate Court properly conclude that there was sufficient evidence to support the defendant's conviction for criminal violation of a restraining order?"2. Did the Appellate Court properly conclude that the defendant was not deprived of his right to a fair trial by prosecutorial impropriety?"KAHN, J., did not participate in the consideration of or decision on this petition.